Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/US19/32232.
The response filed on September 28, 2022 has been entered.
Claims 1-15 and 23-24 are pending.

Election/Restrictions
 Applicant elected Group I with a species election of (1) Aspergillus niger strain NRRL 566 as the fungi strain, (2) KDG aldolase gene of SEQ ID NO:2 which encodes a KDG aldolase of SEQ ID NO:1, and (3) deletion mutation of the KDG aldolase coding sequence in the reply filed on May 4, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.

Declaration
The declaration under 37 CFR 1.132 filed September 28, 2022 is insufficient to overcome the rejection of claims 1-2 and 5-13 based upon lack of written description under 35 U.S.C. 112(a) as set forth in the last Office action because:
The declaration argues that since the KDG aldolases identified in the ‘146 application (SEQ ID NO:1) has a very high level of amino acid sequence identity with amino acid sequences present in other Aspergillus species and other species of filamentous fungi, indicating that the KDG aldolase gene has been conserved in numerous Aspergillus and other filamentous fungi, and Table 5 of the ‘146 application illustrates this conservation, persons in the art would understand the ‘146 application discloses a number of species or proteins likely having KDG aldolase activity beyond the Aspergillus niger KDG aldolase of SEQ ID NO:1.
This is not found persuasive.  
The proteins described in Table 5 of the instant application are not directed to KDG aldolases.  Instead, these proteins are annotated as hypothetic proteins, dihydrodipicolinate synthase-like proteins, probable 4-hydroxyl-2-oxoglutarate aldolase, unnamed protein product, aldolase-type TIM barrel, and putative dihydrodipicolinase synthase family protein.  An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  The claimed invention is that of reducing activity of an enzyme and the structure of the enzyme must be known.  However, since there is no disclosure of the domains responsible for filamentous fungal or Aspergillus KDG aldolase activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there was no general knowledge in the art about filamentous fungal or Aspergillus KDG aldolases to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:1 as representative of other filamentous fungal or Aspergillus KDG aldolase. 
The declaration argues that since Table 5 describes numerous proteins from other Aspergillus species and other filamentous fungi having high sequence identity to the KDG aldolase of SEQ ID NO:1 and various techniques for genetically modifying a filamentous fungi to reduce activity of a target protein was known in the art, a person skilled in the art would infer from Table 5 and the teachings of the specification that genetically modifying a filamentous fungus to reduce expression of its corresponding protein listed in Table 5 would allow for increased KDG accumulation 
This is not found persuasive.  The proteins described in Table 5 of the instant application are not directed to KDG aldolases.  Instead, these proteins are annotated as hypothetical proteins, dihydrodipicolinate synthase-like proteins, probable 4-hydroxyl-2-oxoglutarate aldolase, unnamed protein product, aldolase-type TIM barrel, and putative dihydrodipicolinase synthase family protein.  Filamentous fungal or Aspergillus KDG aldolases must be known to reduce its activity in filamentous fungus or Aspergillus.  However, the specification does not disclose how to isolate KDG aldolase from any filamentous fungus or any Aspergillus.  At the time the invention was filed, neither the specification nor the art discloses KDG aldolase from any filamentous fungus or any Aspergillus other than the KDG aldolase isolated from A. niger having the amino acid sequence of SEQ ID NO:1, see 4.1.2.1. UniProt Database – cited previously on form PTO-892 and EC 4.1.2.51. BRENDA Database – cited previously on form PTO-892). Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any filamentous fungus or any Aspergillus having reduced KDG aldolase activity.  Therefore, the specification does not provide an actual reduction to practice of the claimed genus of genetically modified filamentous fungus or Aspergillus because the specification fails to disclose the structure features of a KDG aldolase derived from any filamentous fungus or any Aspergillus, which must be known to reduce its activity in said filamentous fungus or Aspergillus. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The claims have been broadly interpreted to encompass any filamentous fungus or any Aspergillus genetically modified to reduce any endogenous or exogenous polypeptide having 2-keto-3-deoxy-gluconate (KDG) aldolase enzyme activity or KDG aldolase enzyme activity classified as EC 4.1.2.51 or reduce KDG aldolase activity of any polypeptide having 50-100% sequence identity to SEQ ID NO:1 by mutation/deletion of a polynucleotide encoding said polypeptide. Therefore, the claims are drawn to a genus of genetically modified filamentous fungus or Aspergillus having reduces KDG aldolase activity of a genus of polypeptides.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “reduced KDG aldolase enzyme activity” in filamentous fungus or Aspergillus fails to provide a sufficient description of the genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a genetically modified Aspergillus niger having a deletion of the polynucleotide encoding its endogenous KDG aldolase having the amino acid sequence of SEQ ID NO:1 and resulting in reduced KDG aldolase activity.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the above genetically modified A. niger and the structure of clamed genetically modified filamentous fungus or Aspergillus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, filamentous fungal or Aspergillus KDG aldolase must be known to reduce its activity in filamentous fungus or Aspergillus.  However, the specification does not disclose how to isolate KDG aldolase from any filamentous fungus or any Aspergillus.  At the time the invention was filed, neither the specification nor the art discloses KDG aldolase from any filamentous fungus or any Aspergillus other than the KDG aldolase isolated from A. niger having the amino acid sequence of SEQ ID NO:1, see 4.1.2.1. UniProt Database – cited previously on form PTO-892 and EC 4.1.2.51. BRENDA Database – cited previously on PTO-892). Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any filamentous fungus or any Aspergillus having reduced KDG aldolase activity.  Therefore, the specification does not provide an actual reduction to practice of the claimed genus of genetically modified filamentous fungus or Aspergillus because the specification fails to disclose the structure features of a KDG aldolase derived from any filamentous fungus or any Aspergillus, which must be known to reduce its activity in said filamentous fungus or Aspergillus. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Regarding claim 9, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 50-99% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which amino acids or which 1-50% of the amino acids can vary from SEQ ID NO:1 and result in a polypeptide having KDG aldolase activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  The claimed invention is that of reducing activity of an enzyme and the structure of the enzyme must be known.  However, since there is no disclosure of the domains responsible for filamentous fungal or Aspergillus KDG aldolase activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about filamentous fungal or Aspergillus KDG aldolase to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:1 as representative of other filamentous fungal or Aspergillus KDG aldolase. 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-2 and 5-13. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues that since Table 5 of the instant specification describes numerous proteins from other Aspergillus species and other filamentous fungi having high sequence identity to the KDG aldolase of SEQ ID NO:1 and various techniques for genetically modifying a filamentous fungi to reduce activity of a target protein was known in the art, a person skilled in the art would infer from Table 5 and the teachings of the specification that genetically modifying a filamentous fungus to reduce expression of its corresponding protein listed in Table 5 would allow for increased KDG accumulation 
This is not found persuasive.  The proteins described in Table 5 of the instant application are not directed to KDG aldolases.  Instead, these proteins are annotated as hypothetical proteins, dihydrodipicolinate synthase-like proteins, probable 4-hydroxyl-2-oxoglutarate aldolase, unnamed protein product, aldolase-type TIM barrel, and putative dihydrodipicolinase synthase family protein.  Filamentous fungal or Aspergillus KDG aldolases must be known to reduce its activity in filamentous fungus or Aspergillus.  However, the specification does not disclose how to isolate KDG aldolase from any filamentous fungus or any Aspergillus.  At the time the invention was filed, neither the specification nor the art discloses KDG aldolase from any filamentous fungus or any Aspergillus other than the KDG aldolase isolated from A. niger having the amino acid sequence of SEQ ID NO:1, see 4.1.2.1. UniProt Database – form PTO-892 and EC 4.1.2.51. BRENDA Database – PTO-892). Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any filamentous fungus or any Aspergillus having reduced KDG aldolase activity.  Therefore, the specification does not provide an actual reduction to practice of the claimed genus of genetically modified filamentous fungus or Aspergillus because the specification fails to disclose the structure features of a KDG aldolase derived from any filamentous fungus or any Aspergillus, which must be known to reduce its activity in said filamentous fungus or Aspergillus. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.
Further, Regarding claim 9, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 50-99% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which amino acids or which 1-50% of the amino acids can vary from SEQ ID NO:1 and result in a polypeptide having KDG aldolase activity.  
Hence the rejection is maintained.

Claim Rejections - 35 USC § 103
 Applicant’s arguments, see pages 4-6 of the Remarks, filed September 28, 2022, with respect to claims 1-8 and 13 have been fully considered and are persuasive.  The rejection of claims 1-8 and 13 under 35 USC 103 has been withdrawn. 


Conclusion

	Claims 1-15 and 23-24 are pending.

	Claims 14-15 and 23-24 are withdrawn.

	Claims 1-2 and 5-13 are rejected.

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652